Eckert, J. The claimant, Bernard J. Taub, is an employee of the Department of Labor, Division of Unemployment Compensation of the State of Illinois. His employment necessitates his travel about the State by automobile. On February 10, 1940, while returning to his Chicago office from a field investigation in Southern Illinois, he was in an automobile accident and sustained a fracture of transverse processes of the third and fourth lumber vertebrae. He was first attended by Dr. John Horowitz at St. Mary’s Hospital in Kankakee, where he remained for twelve days. He was also attended by Dr. George Mueller of Chicago, and subsequently was moved by ambulance to the Edgewater Hospital at Chicago, where he remained for two weeks. He returned to work on April 25, 1940. He received no compensation while he was incapacitated, and respondent, although requested to do so, failed to furnish necessary medical services. At the time of the accident, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. The accident arose out of and in the course of the employment. Claimant has paid Dr. Horowitz for his services the sum of $30.00, Dr. George Mueller, the sum of $65.00, St. Mary’s Hospital, Kankakee, Illinois, the sum of $55.45, • and the Edgewater Hospital of Chicago, Illinois, the sum of $86.10. He also paid the sum of $65.00 for ambulance transportation from St. Mary’s Hospital in Kankakee to the Edgewater Hospital in Chicago. Claim is made for compensation for the period claimant was totally incapacitated, and for medical and hospital services. No claim is made for permanent disability. Claimant is entitled* to an award for temporary total disability, resulting from the injury, for a period of ten and five-sevenths weeks, at a compensation rate of $16.50 per week, or a total sum of $176.78. Claimant is also entitled to be reimbursed for his hospital and medical expenses in the sum of $301.55. Award is therefore entered in the total sum of $478.33, all of which has 'accrued and is payable forthwith.